Case 2:15-cr-00193-SDW Document 365 Filed 12/14/18 Page 1 of 3 PageID: 11045


300 Carnegie Center | Suite 220 |Princeton, NJ 08540 
A Pennsylvania LLP | Stephen M. Orlofsky, New Jersey Administrative Partner 
blankrome.com 


Phone:         (609) 750-2641

Fax:           (609) 897-7282

Email:         mblanco@blankrome.com

                                                                   December 14, 2018
VIA ECF
Honorable Susan D. Wigenton
United States District Judge
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

         Re:       United States v. William E. Baroni, Jr. and Bridget Anne Kelly,
                   Crim. No. 15-193 (SDW)

Dear Judge Wigenton:

       Blank Rome LLP, along with Baldassare & Mara, LLC, represent Defendant, William
Baroni, in the above matter. We submit this letter jointly with Michael Critchley, Jr., of Critchley,
Kinum & DeNoia, LLC, who represents Defendant Bridget Anne Kelly. Pursuant to the Court’s
Order of September 17, 2018 (ECF No. 363), we write to provide a status update on the matter.

        As Your Honor is probably aware, on November 27, 2018, the Court issued a precedential
opinion affirming in part and reversing in part the judgments of conviction, vacating the sentences,
and remanding the case to the district court for resentencing. For the reasons set forth in a motion
to the Third Circuit of December 7, 2018, Mr. Baroni and Ms. Kelly requested and have been
granted an extension of time until Friday, January 4, 2019, of the deadline to file a petition for
panel rehearing and/or rehearing en banc.

        Accordingly, because the sentences have been vacated and there is presently no sentence
for the defendants to surrender to serve, we respectfully request that Your Honor enter an Order
vacating the control dates for the surrender of Mr. Baroni and Ms. Kelly, and directing the
defendants to file a status update on or before January 11, 2019. A proposed form of Order is
attached.

         Thank you for Your Honor’s courtesies and consideration.

                                                                   Respectfully submitted,
                                                                   /s/ Mayling C. Blanco
                                                                   Mayling C. Blanco
MCB
Case 2:15-cr-00193-SDW Document 365 Filed 12/14/18 Page 2 of 3 PageID: 11046



Honorable Susan D. Wigenton, U.S.D.J.
December 14, 2018
Page 2

Encl.
cc:   Lee M. Cortes, Jr., Asst. U.S. Attorney (w/ enc.) (via ECF)
      Vikas Khanna, Asst. U.S. Attorney (w/ enc.) (via ECF)
      David W. Feder, Asst. U.S. Attorney (w/ enc.) (via ECF)
      Michael Baldassare, Esquire (w/ enc.) (via ECF)
      Jennifer Mara, Esquire (w/ enc.) (via ECF)
      Michael Critchley, Sr., Esquire (w/ enc.) (via ECF)
Case 2:15-cr-00193-SDW Document 365 Filed 12/14/18 Page 3 of 3 PageID: 11047



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                                     Hon. Susan D. Wigenton

         v.                                                 Docket No.: Cr. 15-193 (SDW)

 WILLIAM E. BARONI, JR., and BRIDGET
 ANNE KELLY,                                            ORDER VACATING SURRENDER
                                                         DATES AND SETTING STATUS
         Defendants.                                         REPORTING DATE


        THIS MATTER having come before the Court upon the joint application of Blank Rome

LLP and Baldassare & Mara, LLC, counsel for defendant William E. Baroni, Jr. (“Baroni”),and

Critchley, Kinum & DeNoia, LLC, counsel for defendant Bridget Anne Kelly (“Kelly”); and this

Court having granted bail pending appeal during Baroni and Kelly’s respective sentencing

hearings; and this Court having ordered Baroni and Kelly to notify it if the appeals were still

pending; and the defendants having advised the Court by letter dated December 14, 2018 of the

decision of the Third Circuit and of the status of their respective appeal rights; and for good

cause shown:

        IT IS, on this _____ day of December, 2018,

        ORDERED that the reporting dates for the voluntary surrenders of Baroni and Kelly are

hereby vacated until re-sentencing; and

        IT IS FURTHER ORDERED that Baroni and Kelly shall, on or before January 11,

2019, notify this Court of the status of their respective appeals right.


                                                       ___________________________________
                                                       HONORABLE SUSAN D. WIGENTON
                                                       UNITED STATES DISTRICT JUDGE




149616.00601/115602194v.1
